Case: 12-1356    Document: 31     Page: 1   Filed: 10/23/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ <tourt of ~peaI~
       for tbe jfeberaI (!Circuit

                IN RE CITY OF HOUSTON


                        2012-1356
                  (Serial No. 77/660,948)


    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.


                      ON MOTION


                       ORDER
     The City of Houston moves without opposition for a
50-day extension of time, until December 14, 2012, to file
its reply brief.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    The motion is granted.
Case: 12-1356   Document: 31   Page: 2   Filed: 10/23/2012




IN RE CITY OF HOUSTON                                 2



                                FOR THE COURT



                                /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk

s27